Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the claims refer to terms such as ODA, DMAc, PMDA, BTDA, and PAA, which are not defined in the specification; and therefore, makes them indefinite. For examination purposes the examiner considers these to be 4,4 oxydianiline or ODA; DMAc or dimethylacetamide solvent; PMDA or pyromellitic acid dianhydride, or BTDA or benzophenone tetracarboxylic dianhydride, and PAA or polyamic acid.  
 
 Claim Rejections - 35 USC § 102103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative under AIA  35 U.S.C. 103 as being obvious over Park US 2016/0175748 A1 (Park).   

Considering claims 1 – 3 and 7 – 8, Park teaches at [Abstract] a multi-layered nanofiber filter for improved heat-resisting property and its manufacturing method, characterized by the highly efficient and heat-resistant polyimide nanofibers filter having fine pore and low pressure loss by electrospinning polymer on a substrate and consecutively laminating forming polyimide nanofiber. Further, although Park teaches at [0089 – 0095] that the polyimide fibers are formed by preparing a solution of 4,4 oxydianiline or ODA in DMAc or dimethylacetamide solvent, and then react with PMDA or pyromellitic acid dianhydride, or BTDA or benzophenone tetracarboxylic dianhydride to form PAA or polyamic acid. In a subsequent step, Park teaches the electrospinning of said PAA to form the nanofiber, which are later submitted to thermal imidization to form the polyimide fiber laminate. Although this process is very similar to the claimed method, Park does not recognize every step in full detail as claimed. However, these are considered to be product by process limitations and are not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 

Considering claims 4 – 6, Park teaches at [0187] and [0072] that the concentration of the spinning solution, the distance to the receiving substrate, and the applied voltage are results effective variables: “by adjusting spinning solution concentration, or by adjusting an elongated sheet feed/speed, it can differentiate fiber thickness”. Although this process is very similar to the claimed method, Park does not recognize every step in full detail as claimed. However, these are considered to be product by process limitations and are not given patentable weight absent evidence that the product-by-process limitation structurally or compositionally distinguishes the claimed article over the prior art. “[Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process]”; (In re Thorpe, 227 USPQ 964,966). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786